Citation Nr: 0113473	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-23 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) burial 
benefits.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from March 1942 to September 1945.

Initially, the Board of Veterans Appeals (Board) notes that 
in a letter in support of the subject claim, dated in May 
2000, the appellant raises the additional issue of 
entitlement to nonservice-connected pension benefits.  This 
claim has not yet been addressed by the regional office (RO) 
and is accordingly referred back to the RO for further 
clarification and/or adjudication.

The Board further notes that in her November 2000 substantive 
appeal, the appellant mentions that she had made an effort to 
contact a service organization and was anticipating a 
response to her telephone calls.  She also requests that the 
RO advise her in this regard.  The RO then provided the 
appellant with a March 2000 letter notifying the 
certification of her appeal to the Board and also notifying 
her that she had 90 days from the date of this letter in 
which to appoint a representative to represent her in this 
matter.  As there is thereafter no indication of any response 
from the appellant as to her selection of a representative, 
the Board can only assume that she decided against appointing 
one.


FINDINGS OF FACT

1.  A death certificate reflects that the veteran died in 
March 1998, and the appellant acknowledges that he was buried 
several days later.

2.  The appellant's claim for burial benefits is shown to 
have been received by the RO on April 25, 2000, approximately 
two years and one month after the burial of the veteran.


CONCLUSION OF LAW

The appellant did not submit a timely application for burial 
benefits.  38 U.S.C.A. §§ 2302, 2304, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.1601 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A careful review of the record shows that the veteran died 
and was buried in March 1998.  The appellant's Application 
for Burial Benefits was received by the RO on April 25, 2000, 
approximately two years and one month after the burial of the 
veteran.

The appellant asserts that she did not file for burial 
benefits earlier than April 2000 because she thought the 
funeral home had filed the appropriate application and/or was 
not aware that she had two years from the date of burial in 
which to file her application.

Claims for reimbursement or direct payment of burial and 
funeral expenses under 38 C.F.R. § 3.1600(b) and plot or 
internment allowance under 38 C.F.R. § 3.1600(f) must be 
received by the VA within two years after the permanent 
burial or cremation of the body.  38 C.F.R. § 3.1601.

Unfortunately, the appellant's application for burial 
benefits was received more than two years after the veteran's 
death and burial, and there is no exception in the 
regulations based on ignorance of the two-year time period, 
or reliance on a funeral home to file the appropriate papers 
with the VA.  As was noted above, the law requires the 
receipt of the application within two years after the date of 
the burial of the veteran, and while the Board is sympathetic 
to the appellant's contentions, the fact remains that the 
claim was simply not received in a timely manner.

In view of the foregoing, the Board finds that the 
appellant's claim for burial benefits has no legal merit to 
warrant entitlement under the law.  

The Board recognizes that the newly enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C. § 5103A) (VCAA), has 
redefined the obligations of the VA with respect to the duty 
to assist, and is applicable to all claims filed on or after 
the date of enactment of the Veterans Claims Assistance Act 
of 2000, or filed before the date of enactment and not yet 
final as of that date.  While compliance with the notice and 
duty to assist provisions contained in the new law is now 
required, since the Board has determined that the appellant's 
claim lacks legal merit, the Board finds that any change 
brought about by the VCAA would have no effect on the subject 
appeal.  

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the lack of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The claim for VA burial benefits is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

